DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5 is objected to because of the following informalities:  
Regarding claim 3, the recitation of “light energy” (line 4) refers to a previously recited limitation.
Regarding claim 5, the recitation of “s” (line 1) appears to be a typographical error.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear whether the energy application unit is used to apply the second energy to “the conversion applied to the substrate” (claim 1) or is used “for application” (claim 12). It appears the applicants intend to recite two separate light sources.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (US 2011/0240618 A1).
Kanda teaches the following claimed limitations:
Regarding claim 1, a device for applying at least a first energy to a substrate ([0027], FIG.1), comprising: 
a conversion material application unit (a laser light absorbing substance 3 is applied to a surface 2A, [0018], FIG. 1; the laser light absorbing substance 3 may be applied to the transparent material 1A with a felt-tip pen, brush or the like, [0023]) configured to apply a conversion material (laser light absorbing substance 3, FIG. 1) for converting a second energy to the first energy to the substrate (a light energy of the laser light 4 absorbed by the laser light absorbing substance 3 into a thermal energy, [0027]; FIG. 1); and 
an energy application unit configured to apply the second energy to the conversion material applied to the substrate (it is possible to employ a fundamental oscillation wavelength light such as an ArF laser, XeCl laser, YAG laser, YLF laser and CO2 laser, [0025]; FIG. 1), 
wherein the second energy corresponds to an amount of heat not less than heat of evaporation of the conversion material (causing ablation at the emitting position of the laser light 4, [0027], FIG. 1). 
Regarding claim 2, the first energy includes heat energy (thermal energy, [0027]) and the second energy includes light energy (laser light energy, [0027]).
Regarding claim 3, the energy application unit includes a laser light source for emitting laser beams (a laser light formed by plural beams, [0025]-[0026]), 
wherein the second energy includes the light energy of the laser beams (light energy, [0027]). 
Regarding claim 9, the energy application unit applies the second energy to the conversion material while the conversion material is liquid (colored liquid, [0020]).
Regarding claim 10, a laser light source for application, the laser light source for application configured to emit laser beams having a wavelength of from 760 to 1,500 nm (oscillation wavelength is in range of 1000 to 10000 nm, [0020]), 
wherein the conversion material has an absorption ratio of 50 percent or more to the laser beams having a wavelength of from 700 to 1,500 nm (green or blue ink may be used in a case where the oscillation wavelength is in a range of 1000 to 10000 nm, [0020], absorption coefficient for a laser light used in processing is 1 m-1 or more).
 Regarding claim 13, a removing unit configured to supply at least one of liquid, gas, or light to the substrate to remove the conversion material remaining on the substrate after the second energy is applied while the conversion material is liquid (substance 3 is completely removed using energy from pulse beam, [0026], FIG. 1, pulsed energy is applied one after another resulting in laser light 4 removing the substance 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1) in view of Sawamura et al. (US 2018/0333964 A1).
Kanda teaches the following claimed limitations:
Regarding claim 4, the energy application unit includes a laser light source configured to emit laser beams (a laser light formed by plural beams, [0025]-[0026]). 
Kanda does not teach the following claimed limitations:
Further regarding claim 4, the energy application unit includes a light scanning unit configured to scan the laser beams, wherein the energy application unit is configured to emit the laser beams scanned by the light scanning unit to the substrate. 
Sawamura et al. teach the following claimed limitations:
Further regarding claim 4, the energy application unit includes a light scanning unit configured to scan the laser beams (the recording device 14 is supported on a rail member 141 so as to be movable in the right-left direction, FIGs. 2, 9, [0161]), wherein the energy application unit is configured to emit the laser beams scanned by the light scanning unit to the substrate ([0162]) for the purpose of scanning an area to be marked. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the energy application unit includes a light scanning unit configured to scan the laser beams, wherein the energy application unit is configured to emit the laser beams scanned by the light scanning unit to the substrate, as taught by Sawamura et al., into Kanda for the purpose of scanning an area to be marked.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1) in view of Jain et al. (US 4,458,994).
Kanda does not teach the following claimed limitations:
Regarding claim 5, the laser beams have a pulse width of 200 micro seconds or less.
Jain et al. teach the following claimed limitations:
Further regarding claim 5, the laser beams have a pulse width of 200 micro seconds or less (the obtainable pulsewidths are typically ~10-100 ns, column 6 lines 12-28) for the purpose of having laser beams with high peak powers. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the laser beams have a pulse width of 200 micro seconds or less, as taught by Jain et al., into Kanda for the purpose of having laser beams with high peak powers.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1).
Kanda teaches the following claimed limitations:
Regarding claim 6, the energy application unit applies the laser beams to a region of the substrate where the conversion material application unit has applied the conversion material to add the second energy to the conversion material (a light energy of the laser light 4 absorbed by the laser light absorbing substance 3 into a thermal energy, [0027]; FIG. 1), 
wherein the first energy converted from the second energy by the conversion material surpasses a particular modification threshold in the region of the substrate where the conversion material application unit has applied the conversion material (causing ablation at the emitting position of the laser light 4, [0027], FIG. 1).
Kanda does not teach the following claimed limitations:
Further regarding claim 6, the energy application unit applies the laser beams to a region of the substrate where the conversion material application unit has not applied the conversion material, 
wherein the first energy converted from the second energy by the conversion material is the particular modification threshold or less in the region of the substrate where the conversion material application unit has not applied the conversion material.
One of ordinary skill teaches the following claimed limitations:
Further regarding claim 6, the energy application unit applies the laser beams to a region of the substrate where the conversion material application unit has not applied the conversion material (the laser light is capable of being applied to the surface 2A without the substance 3) for the purpose of relatively moving the laser light or the transparent material for marking multiple positions on the material, 
wherein the first energy converted from the second energy by the conversion material is the particular modification threshold or less in the region of the substrate where the conversion material application unit has not applied the conversion material (since the surface 2A is transparent and does not contain substance 3, the heat generated would be less than on the substance 3) for the purpose of preventing damage to the surface. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the energy application unit applies the laser beams to a region of the substrate where the conversion material application unit has not applied the conversion material, wherein the first energy converted from the second energy by the conversion material is the particular modification threshold or less in the region of the substrate where the conversion material application unit has not applied the conversion material, as taught by one of ordinary skill, into Kanda for the purposes of relatively moving the laser light or the transparent material for marking multiple positions on the material; preventing damage to the surface.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1) in view of Watanabe (US 6,593,001 B1).
Kanda does not teach the following claimed limitations:
Regarding claim 7, the conversion material application unit includes a discharging unit configured to discharge the conversion material and applies the conversion material discharged from the discharging unit to the substrate.
Watanabe teaches the following claimed limitations:
Further regarding claim 7, the conversion material application unit includes a discharging unit configured to discharge the conversion material and applies the conversion material discharged from the discharging unit to the substrate (a photothermal conversion material is contained in a liquid and ejected, FIG. 1, column 5 line 66 to column 6 line 9) for the purpose of forming a pattern with the conversion material. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the conversion material application unit includes a discharging unit configured to discharge the conversion material and applies the conversion material discharged from the discharging unit to the substrate, as taught by Watanabe, into Kanda for the purpose of forming a pattern with the conversion material.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1) as modified by Watanabe (US 6,593,001 B1) as applied to claim 7 above, and further in view of Uptergrove (US 2006/0144261 A1).
Kanda as modified by Watanabe teaches the following claimed limitations:
Regarding claim 8, the discharging unit includes multiple nozzles configured to discharge the conversion material (the liquid-ejecting means may be a device which comprises nozzles, column 2 lines 15-22, Watanabe)
Kanda as modified by Watanabe does not teach the following claimed limitations:
Further regarding claim 8, the substrate has a bent form, wherein the multiple nozzles are disposed following the bent form.
Uptergrove teaches the following claimed limitations:
Further regarding claim 8, the substrate has a bent form, wherein the multiple nozzles are disposed following the bent form (FIG. 5, [0027]) for the purpose of having a constant distance between the surface to be printed and the print heads. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the substrate has a bent form, wherein the multiple nozzles are disposed following the bent form, as taught by Uptergrove, into Kanda as modified by Watanabe for the purpose of having a constant distance between the surface to be printed and the print heads.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2011/0240618 A1) in view of Imai (JP 2001-353875 A).
Kanda does not teach the following claimed limitations:
Regarding claim 11, the conversion material application unit includes a laser light source for jetting configured to emit laser beams for jetting, wherein the laser light source for jetting is configured to emit the laser beams for jetting to the conversion material to partially jet the conversion material to apply the conversion material to the substrate.
Regarding claim 12, the energy application unit includes: 
a laser light source for application configured to emit laser beams for application; and 
a circulation unit configured to circulate the conversion material to supply the conversion material to the conversion material application unit, 
the circulation unit including: 
a flow passage where the conversion material flows; and 
a circulation driving unit configured to at least send or suck the conversion material, wherein the flow passage includes an opening configured to let the laser beams for application pass through, 
wherein the laser light source for application emits the laser beams for application through the opening to the conversion material applied to the substrate by the conversion material application unit.
Imai teaches the following claimed limitations:
Further regarding claim 11, the conversion material application unit includes a laser light source for jetting configured to emit laser beams for jetting, wherein the laser light source for jetting is configured to emit the laser beams for jetting to the material to partially jet the material to apply the material to the substrate (laser light source 1, FIGs. 16-19) for the purpose of ejecting ink by evaporation using laser. 
Further regarding claim 12, the energy application unit includes: 
a laser light source for application configured to emit laser beams for application (laser light source 1, FIGs. 16-19) for the purpose of ejecting ink by evaporation using laser; and 
a circulation unit configured to circulate the conversion material to supply the material to the material application unit (ink flow path 35, FIGs. 4, 16), the circulation unit including: a flow passage where the material flows (ink flow path 35, FIG. 16); and a circulation driving unit configured to at least send or suck the material (ink tank 9, FIG. 1), wherein the flow passage includes an opening configured to let the laser beams for application pass through, wherein the laser light source for application emits the laser beams for application through the opening to the conversion material applied to the substrate by the conversion material application unit (FIGs. 13-15) for the purpose of supplying the material for jetting by the laser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the conversion material application unit includes a laser light source for jetting configured to emit laser beams for jetting, wherein the laser light source for jetting is configured to emit the laser beams for jetting to the material to partially jet the material to apply the material to the substrate; a laser light source for application configured to emit laser beams for application; and a circulation unit configured to circulate the conversion material to supply the material to the material application unit, the circulation unit including: a flow passage where the material flows; and a circulation driving unit configured to at least send or suck the material, wherein the flow passage includes an opening configured to let the laser beams for application pass through, wherein the laser light source for application emits the laser beams for application through the opening to the conversion material applied to the substrate by the conversion material application unit, as taught by Imai, into Kanda for the purpose of ejecting ink by evaporation using laser; supplying the material for jetting by the laser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




30 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853